Wood, J., (.after stating the facts.) We agree with the Attorney General that the testimony did not warrant the court in directing the jury to return a verdict of guilty. To sustain a conviction under the indictment, it was necessary for the State to show that appellant had resided in road district number six, or Big Fork Township, ten days .previous to the time he was warned to work. Section 7267, Kirby’s Digest. It is not established beyond a reasonable doubt that appellant did so reside. While the witnesses in a general way do so testify, yet, taking their testimony as a whole, it shows that this was mere matter of opinion on their part. For they testify that they did not know of their own knowledge where the line was, that what they knew was hearsay, and they show the line was not definitely established, even by hearsay. It was certainly a question of fact for the jury as to whether or not appellant was guilty of the crime charged, and the court erred in directing the verdict of conviction. The court did not err in overruling appellant’s request for instruction. Reversed and remanded for new trial.